55 N.J. 51 (1969)
259 A.2d 212
IN THE MATTER OF ALBERT J. PERRELLA, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Argued November 5, 1969.
Decided December 2, 1969.
Mr. Joseph B. Kauffman argued the cause for the Atlantic County Ethics Committee.
No appearance on behalf of Respondent.
On order to show cause why respondent should not be disbarred or otherwise disciplined.
*52 PER CURIAM.
The Atlantic County Ethics Committee filed a presentment charging Albert J. Perrella with a violation of Canon No. 11 of the Canons of Professional Ethics. This Court issued an Order to Show Cause why the respondent should not be disciplined.
The facts are as follows: Complainant, George E. Potts, having been injured in an automobile accident on October 6, 1966, retained respondent to represent him in December, 1966. On numerous occasions thereafter complainant personally requested information from respondent as to the status of his claim and was assured by respondent that it would be concluded "any day now." In March 1969, complainant learned that respondent had settled the claim on December 27, 1967 without the former's knowledge or consent. Respondent had received and cashed two separate drafts in the aggregate sum of $800 in exchange for a general release purportedly signed by complainant and his wife and a medical release purportedly executed by complainant. The drafts issued by the Selected Risk Insurance Company in pursuance of the settlement were made payable to complainant, his wife, and respondent, and endorsed by signatures purporting to be those of said parties. The signatures of complainant and his wife on each of said instruments, were forgeries. After complainant had filed his complaint against respondent, the latter called him on the telephone and expressed regrets, suggesting that he would pay complainant the amount due him at the rate of $75 per month provided the complaint were withdrawn.
Respondent has disappeared and the Ethics Committee has been unable to locate him, although due inquiry of his whereabouts has been made. He neither filed an answer to the complaint nor appeared at the hearing although notice was mailed to his office and his last home address. Although bearing a return address, neither envelope was returned.
It is ordered that respondent be and he is hereby disbarred and his name is ordered stricken from the roll of attorneys of this State.
*53 For disbarment  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
Opposed  None.